Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 24, 2022

                                        No. 04-21-00579-CR

                          EX PARTE ERIC URIEL SIFUENTES, et al,

                    From the 63rd Judicial District Court, Kinney County, Texas
                                       Trial Court No. 5135
                                 Roland Andrade, Judge Presiding


                                           ORDER
Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

       On December 22, 2021, appellants filed a notice of appeal of the denial of their pretrial
habeas applications and an opposed emergency motion for immediate release under Texas Code
of Criminal Procedure article 17.151.
         On January 24, 2022, we issued our opinion in this case which, essentially, granted the
relief requested in the emergency motion. We therefore deny the emergency motion as moot.


           It is so ORDERED January 24, 2022.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT